DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/322,073 filed on 01/30/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 03/09/2021, which replace all prior submitted versions of the claims.
- Claims 21-40 are marked as withdrawn.
- Claims 1- 20 are presented for consideration.
- Claims 1-3, 5-6, 10-16, and 19-20 are amended.
- Claims 1-5, 7-15, 17-20 are rejected.
- Claims 6, 16 are objected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for benefit of a prior-filed application under continuity 371 of PCT/IB2017/057399 filed on 11/27/2017 is acknowledged.
 
Response to Arguments/Remarks
6.           Applicant's remarks, see page 8-11, filed with 03/09/2021, with respect to the Remarks, Conclusion, have been acknowledged.

7.	Applicant's remarks/arguments, see page 8, filed with 03/09/2021, with respect to the Claim Objection, have been considered.  The claim objections pertaining to Claims 11, 14, 20 have been withdrawn.  

8.	Applicant's remarks/arguments, see page 8-11, filed with 03/09/2021, with respect to the Claim Rejections - 35 USC § 103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 
	Applicant indicates the previous office action, fails to disclose distinguishing features of applicant’s currently or newly submitted claim amendments. The applicant is directed to the office action which presents individual rejections addressing each of the claims with applicant’s newly submitted claim amendments based upon the grounds of rejection utilized.
	Furthermore regarding Claims 1 & 11, 2 & 12, 3 & 13, 5 & 15, and 10 & 20, the examiner respectfully contends that applicant’s amendments listed below, continue to be disclosed in light of the grounds of rejection presented in this office action, by references applied to the previous office action.  Applicant’s specific limitations where applicable are listed herein below for reference utilizing Claim 1, 2, 3, 10 as examples representing similar features in claims 11, 12, 13, 15, 20 respectively.
	
A. 	Regarding Claim 1:
a. at the first network node, encapsulating a data packet , a session sequence number of the data packet,  and a time value of the data packet in an encapsulating packet (Chan – FIG. 1 & ¶0018 (lines 5-27): whereby network device 105 encapsulates the packet into one or more encapsulating packets, and then transmits the one or more encapsulating packets through Internet 104 using one of a plurality of logical network connections to network device 103; FIG. 2 & FIG. 3, & ¶0022 (lines 1-11): data field 203 includes an encapsulating packet is an encapsulating packet encapsulating a packet encapsulated in data field 301packet Global sequence number (GSEQ) field 305, logical network connection sequence number (TSEQ) field 304, priority sequence number (PSEQ) field 303, …; In ¶0032 (lines 1-15): discloses GSEQ is set according to the chronology of packet arrival at sending device  and sender and receiver are coordinate and are consistent about the scheme, and the same applies to PSEQ and TSEQ); 
Which the examiner respectfully notes and contends discloses that, first node 105 encapsulates packets including at least one data single packet to be sent to second  network node 103, and encapsulates the GSEQ, TSEQ, PSEQ where GSEQ is set according to a chronology of arrival at node 105 – GSEQ is a time value, PSEQ & TSEQ are Sequence numbers),

c. at the second network node, after receiving the encapsulating packet, storing the encapsulating packet in a queue (Chan – See FIG. 6 & ¶0050 (lines 1-6 ): discloses encapsulating packets transmitted by network device 105 and received by network device 103 through the Internet or inter-connected networks; In ¶0055(lines 1-5): Elements in queue 610 are used to store encapsulating packets, where the queue is utilized to sort encapsulating packets based upon an expected global sequence number (E-GSEQ) used to hold the GSEQ expected for the encapsulating packet arriving next; In FIG. 7 & Step 704 Storing Encapsulating packets in a queue); 
Which the examiner respectfully notes and contends discloses that, receiving node 103 stores encapsulating packets received in a queue; 
Furthermore applicant is directed to 35 USC 103 rejections of Claim 1 below in this office action, as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Cohn (US-9729350-B1), further in view of VerSteeg et. al (US-20160308769-A1), for the disclosure / rejection of the features of claim1 as a whole.  
Furthermore, the applicant is directed to the 35 USC 103 rejections of Claim 11 below in this office action as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Sung et. al (US-20160261504-A1), further in view of Cohn (US-9729350-B1), and further in view of VerSteeg et. al (US-20160308769-A1), for the disclosure / rejection of the features of claim11 as a whole.
The rejections has/have been revised and set forth below according to the amended claims (see Office Action).

B.	Regarding Claim 2:
	further comprising, at the second network node, determining whether the expiration time of the encapsulating packet is expired before the encapsulating packet is received (Chan -  ¶0061 - If the GSEQ is smaller than or equal to E -GSEQ, the encapsulating packet is retrieved; FIG. 9 & ¶0074 – Step 902 examine encapsulating packets received and stored at queue 610 to determine whether packet GSEQs values are smaller than or equal to the E -GSEQ, Step 904 If the encapsulating packet is not a placeholder .. the encapsulating packet is transmitted);
Which the examiner respectfully notes and contends discloses that, the GSEQ is a chronologically set time value for the packets, where examined packets received with GSEQ smaller than E-GSEQ, their queue hold time already expired or are prior in GSEQ time value or value than the E-GSEQ set for the queue or already have their queue hold time expired prior to receipt at the queue,
Regarding Claim 2, the applicant is directed to the 35 USC 103 rejections of Claim 2 below in this office action, as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Cohn (US-9729350-B1), further in view of VerSteeg et. al (US-20160308769-A1), for the disclosure / rejection of the features of claim 2 as a whole.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

C.	Regarding Claim 3:
further comprising, at the second network node, when the expiration time of the encapsulating packet is expired, forwarding the data packet (Chan - ¶0061 - If the GSEQ is smaller than or equal to E -GSEQ, the encapsulating packet is retrieved; FIG. 9 & ¶0074 – Step 902 examine encapsulating packets received and stored at queue 610 to determine whether packet GSEQs values are smaller than or equal to the E -GSEQ, Step 904 If the encapsulating packet is not a placeholder .. the encapsulating packet is transmitted); 
Which the examiner respectfully notes and contends discloses that packets received with GSEQ smaller than E-GSEQ have the queue hold time already expired or are prior in GSEQ time value or value than the set E-GSEQ, and are retrieved and transmitted or forwarded, 
 and when the expiration time of the encapsulating packet is not expired, storing the encapsulating packet in the queue (Chan - FIG. 9 & ¶0074 - If there is no encapsulating packet with GSEQ that is smaller than or equal to the E -GSEQ, no encapsulating packet is retrieved from queue 601 and transmitted); 
Which the examiner respectfully contends and notes that: If GSEQ time value or value is larger than the E-GSEQ of queue, the packet is not retrieved but stored in queue;
furthermore Versteeg discloses: and the at least one earlier-received encapsulating packet received by the second network node earlier and the encapsulating packet sent in step (b) have [[the ]] a same session identification (VerSteeg – See FIG. 5A-C & FIG. 6 & ¶0110 (lines 1-20): See Claim 1 above);
Which the examiner respectfully notes and contends discloses that: data packets associated with a flow or session are identified by 5-tuple flow identifier, and packets are classified by flow identifiers to be assigned to queues based upon flow identifier to queue mapping or packets queued in a queue including those received and queued earlier, all share the same identifier;
Regarding Claim 3, the applicant is directed to the 35 USC 103 rejections of Claim 3 below in this office action, as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Cohn (US-9729350-B1), further in view of VerSteeg et. al (US-20160308769-A1), for the disclosure / rejection of the features of claim 3 as a whole.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

D	Regarding Claim 5, the applicant is directed to the 35 USC 103 rejections of Claim 5 below in this office action, as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Cohn (US-9729350-B1), further in view of VerSteeg et. al (US-20160308769-A1) further in view of Cheesman et. al (US-6680933-B1), for the disclosure / rejection of the amendments cited by applicant below and the features of claim 5 as a whole. 
further comprising, at the second network node, determining whether the queue is empty after receiving the encapsulating packet (Cheesman – Col 7 (lines 1-30) an encapsulated PDU 60 with a connection identifier (Cl) and associated context arrives .. and a selection block 42 uses this context to determine into which of the queues 44-52 the PDU should be sent, and the priority scheduler 58 determines whether the CBR queue 52 or the WFQ scheduler 56 should be served, and the WFQ scheduler 56 is served whenever the CBR queue 52 is empty); 
Which the examiner respectfully notes and contends discloses that determination is made a queue is empty after receiving PDU; 
The rejection has been revised and set forth below according to the amended claims (see Office Action).

E.	Regarding Claim 10:
further comprising, at the [[first]] second network node, increasing the expiration time of the encapsulating packet (Chan – FIG. 8A & ¶0063 (lines 7-10) encapsulating packets with PSEQs that are smaller than or equal to the E -PSEQ of their corresponding priority levels are retrieved and transmitted at step 804; ¶0064 (lines 1-8) encapsulating packets are be transmitted according to the order of PSEQ of a priority level  without the use of GSEQ, therefore, it is possible that encapsulating packets with GSEQs higher than E -GSEQ are transmitted earlier than encapsulating packets with GSEQs lower than E -GSEQ;
Which the examiner respectfully notes and contends discloses that when encapsulating packets are transmitted to the order of PSEQ or priority, packets with GSEQ time values higher than E -GSEQ are transmitted earlier than encapsulating packets with GSEQs lower than E –GSEQ or packet hold time expiry for packets with lower GSEQ are increased to accommodate higher priority, but with higher GSEQ time value packets.
Regarding Claim 10, the applicant is directed to the 35 USC 103 rejections of Claim 10 below in this office action, as disclosed by the combination of Chan et. al (US-20140226663-A1) in view of Cohn (US-9729350-B1), further in view of VerSteeg et. al (US-20160308769-A1), for the disclosure / rejection of the features of claim 10 as a whole.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

F.	Regarding Applicant's remarks/arguments, see page 11 (lines 5-7), filed with 03/09/2021, indicating “The dependent claims depend respectively from allowable independent claims 1 and 11, thus should also be found allowable for being dependent from an allowable independent claim and for their own respective distinguishing features”, these remarks/arguments have been considered, however via dependency to the independent claims applicant’s remarks/arguments are not persuasive and moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  Furthermore, please see office action for individual rejections addressing dependent claims as applicable.  
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
9.           Claim 1, 11 is/are objected to because of the following informalities:
Regarding Claim 1, 11, includes the term “eanable” which appears to be a possible typographical error misspelling the term enable.  Correction is required. Examiner best interprets the claim limitations as currently presented.

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1, 2, 3, 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et. al (US-20140226663-A1) referenced hereafter as “Chan”, further in view of Cohn (US-9729350-B1) referenced hereafter as “Cohn”, further in view of VerSteeg et. al (US-20160308769-A1), referenced hereafter as “Versteeg”.
Regarding Claim 1 (Currently Amended), Chan teaches: A method to transmit and receive data packets between a first network node and a second network node through a plurality of connections, wherein the plurality of connections are bonded to form a bonded connection (Chan – See FIG. 1 & ¶0018 (lines 5-27): Discloses system that includes network devices 105 & 103 communicating over aggregated connections 121a, 121b 120-a-c whereby an aggregated logical network connection is formed by connecting networks through aggregating the plurality of logical network connection; In FIG. 1 &  ¶0083 (lines 1-8): Network device 103 and 105 can both act as a VPN Sender Device, since in receiving device in case of reverse direction data flow assumes the function of VPN Sender Device, where furthermore network device 103 and 105 are of identical design; NOTE: System transmitting and receiving, first network node 105, & second network node 103 via multiple logical connections that are aggregated – Aggregated connections or connections are bonded together into a bonded connection), 
comprising:
a. at the first network node, encapsulating a data packet , a session sequence number of the data packet,  and a time value of the data packet in an encapsulating packet (Chan –FIG. 1 & ¶0018 (lines 5-27): whereby network device 105 encapsulates the packet into one or more encapsulating packets, and then transmits the one or more encapsulating packets through Internet 104 using one of a plurality of logical network connections to network device 103; FIG. 2 & FIG. 3, & ¶0022 (lines 1-11): data field 203 includes an encapsulating packet is an encapsulating packet encapsulating a packet encapsulated in data field 301packet Global sequence number (GSEQ) field 305, logical network connection sequence number (TSEQ) field 304, priority sequence number (PSEQ) field 303, …; In ¶0032 (lines 1-15): discloses GSEQ is set according to the chronology of packet arrival at sending device  and sender and receiver are coordinate and are consistent about the scheme, and the same applies to PSEQ and TSEQ; NOTE: first node 105 encapsulates packets including at least one data single packet to be sent to second  network node 103, and encapsulates the GSEQ, TSEQ, PSEQ where GSEQ is set according to a chronology of arrival at node 105 – GSEQ is a time value, PSEQ & TSEQ are Sequence numbers),
b. at the first network node, sending the encapsulating packet to the second network node through the bonded connection (Chan – FIG. 1 & ¶0018 (lines 5-27): Discloses network device 105 encapsulates the packet into one or more encapsulating packets, and then transmits the one or more encapsulating packets through Internet 104 using one of a plurality of logical network connections to network device 103; In FIG. 5 & ¶ 0041: Step 514 device 105 transmits encapsulated packet to Device 103; NOTE: first node 105 encapsulates packets including at least one data single packet to be sent to network node 103); 
c. at the second network node, after receiving the encapsulating packet, storing the encapsulating packet in a queue (Chan – See FIG. 6 & ¶0050 (lines 1-6 ): discloses encapsulating packets transmitted by network device 105 and received by network device 103 through the Internet or inter-connected networks; In ¶0055(lines 1-5): Elements in queue 610 are used to store encapsulating packets, where the queue is utilized to sort encapsulating packets based upon an expected global sequence number (E-GSEQ) used to hold the GSEQ expected for the encapsulating packet arriving next; In FIG. 7 & Step 704 Storing Encapsulating packets in a queue; NOTE: receiving node 103 stores encapsulating packets in queue); 
d. at the second network node, determining an expiration time of the encapsulating packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; NOTE: the Global or GSEQ of packet or Global order of time sequence of the packet is smaller than the expected – E-GSEQ, packet is retrieved or expiration of time to hold packet in queue based upon EGSEQ > GSEQ threshold); and 
e. at the second network node, when the expiration time of the encapsulating packet expires : 
i. dequeuing the encapsulating packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; FIG. 9: See Step 901, Step 902 – Yes condition, Step 904; NOTE: upon determining EGSEQ > GSEQ - expiration of time to hold packet in queue or time expired, and packet is retrieved from queue); and 
ii. forwarding the data packet according to a destination of the data packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; FIG. 9: See Step 901, Step 902 – Yes condition, Step 904, Step 905; NOTE: upon determining EGSEQ > GSEQ - expiration of time to hold packet in queue or time expired, and packet is retrieved from queue, and transmitted and queue released).
wherein: 
 the session sequence number of the data packet eanbles the data packet to be re-ordered (Chan FIG. 8A & ¶0063 ..If there is no encapsulating packet with PSEQ that is smaller than or equal to the E -PSEQ of its corresponding priority level, no encapsulating packet is retrieved from queue 601,  and alternately encapsulating packets with PSEQs that are smaller than or equal to the E -PSEQ of their corresponding priority levels are retrieved and transmitted at step 804; NOTE: packets received are sorted and transmitted from queue based upon PSEQ – priority sequence number)
Chan does not appear to explicitly disclose or strongly suggest: 
encapsulating a session identification of the data packet;
wherein: session sequence number eanbles data packet to be re-ordered per session;  
Cohn discloses: encapsulating a session identification of the data packet (Cohn - FIG. 2 & Col 5 (lines 12-16, 23-41) – an overlay network providing a number virtual links between a source 106 A and Destination 106 B; Col 5 (lines 23-28)  data packet transmitted are encapsulated into an overlay frame that allows the source endpoint 106A to include additional data with the packet for use by the corresponding destination endpoint 106B; Col 5 (lines 29-41)  source endpoint 106A generates a sequence number to accompany each data packet transmitted as part of a network flow comprising a sequence of packets, the flow identified by the unique combination of the source and destination addresses in the packet header, the network flow further distinguished by the transport protocol identified in the packet header, the source and/or destination ports specified in the packet, or other flow-related data contained in the packet header or packet data; NOTE: transmitted data packets are encapsulated whereby the packet information further includes a sequence number associated with a flow or session, which is specifically identified by particular source and destination addresses, ports – flow or session identifier);
wherein: and the session sequence number of the data packet eanbles the data packet to be re-ordered per session (Cohn – Col 5 (lines 57 -67, col 6 (lines 1-5) the destination endpoint 106B utilizes the sequence number to determine if a data packet is received out-of –order, where an out-of-order packet is buffered with along other buffered packets until the next sequential data packet in the network flow is received…when the received data packet along with any buffered packets are delivered in sequence number order; NOTE: Sequence number is utilized to sort and deliver packets in order).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with teachings of Cohn, since it enables the order of the data packets transmitted by a source endpoint 106A to be preserved at the destination regardless of whether the packets are delivered by an autonomous network connecting the endpoints in the correct order or not (Cohn – col 6 (lines 1-5)).
While Chan in view of Cohn discloses: A method to transmit and receive data packets between a first network node and a second network node through a plurality of connections, wherein the plurality of connections are bonded to form a bonded connection, comprising:
a. at the first network node, encapsulating a data packet, a session identification of the data packet, a session sequence number of the data packet, and a time value of the data packet in an encapsulating packet; 
b. at the first network node, sending the encapsulating packet to the second network node through the bonded connection; 
c. at the second network node, after receiving the encapsulating packet, storing the encapsulating packet in a queue; 
d. at the second network node, determining an expiration time of the encapsulating packet; and e. at the second network node, when the expiration time of the encapsulating packet expires: i. dequeuing the encapsulating packet; and ii. forwarding the data packet according to a destination of the data packet; wherein:  the session sequence number of the data packet eanbles the data packet to be re-ordered per session.  
Chan in view of Cohn does not appear to explicitly disclose or strongly suggest: wherein: the queue is selected based on the session identification of the data packet; the session identification of the data packet identifies a session of the data packet; 
Versteeg discloses: wherein: the queue is selected based on the session identification of the data packet; the session identification of the data packet identifies a session of the data packet (VerSteeg – See FIG. 5A-C & FIG. 6 & ¶0110 (lines 1-20): operations that cause packets of a flow to be stored in a particular queue may represent the classification/reclassification and assignment/reassignment of that flow.. such as classification/reclassification operations include mapping classifications to flow identifiers, and assignment/reassignment operations could include mapping queues to flow identifiers, whereby a flow identifier for a particular flow could be a 5-tuple (e.g., source IP address/port number, destination IP address/port number, and protocol in use) associated with the particular flow; NOTE: data packets associated with a flow or session are identified by 5-tuple flow identifier, and packet are classified by flow identifiers to be assigned to queues based upon flow identifier to queue mapping); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan in view of Cohn with teachings of VerSteeg, since it enables management of delay sensitive and delay insensitive flows to assist and ease congestion and bottlenecks at edge nodes, enabling reduction in the amount of delay experienced by packets in the a queue via flow reclassification (VerSteeg – ¶0035, ¶0042 ¶0106 ¶0107).

Regarding Claim 2 (Currently Amended ), Chan in view of Cohn and Versteeg teaches: The method of claim 1, 
furthermore Chan discloses: further comprising, at the second network node, determining whether the expiration time of the encapsulating packet is expired before the encapsulating packet is received (Chan - ¶0061 - If the GSEQ is smaller than or equal to E -GSEQ, the encapsulating packet is retrieved; FIG. 9 & ¶0074 – Step 902 examine encapsulating packets received and stored at queue 610 to determine whether packet GSEQs values are smaller than or equal to the E -GSEQ, Step 904 If the encapsulating packet is not a placeholder .. the encapsulating packet is transmitted; NOTE the GSEQ is a chronologically set time value for the packets, where examined packets received with GSEQ smaller than E-GSEQ, their queue hold time already expired or are prior in GSEQ time value or value than the E-GSEQ set for the queue or already have their queue hold time expired prior to receipt at the queue),
and wherein the expiration time of the encapsulating packet is determined based on the time value (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; NOTE: the Global or GSEQ of packet or Global order of time sequence of the packet is smaller than the expected – E-GSEQ or an expiration of time to hold packet in queue based upon EGSEQ > GSEQ threshold). 

Regarding Claim 3 (Currently Amended) Chan in view of Cohn and Versteeg teaches: The method of claim 2, 
furthermore Chan discloses: further comprising, at the second network node, when the expiration time of the encapsulating packet is expired, forwarding the data packet (Chan - ¶0061 - If the GSEQ is smaller than or equal to E -GSEQ, the encapsulating packet is retrieved; FIG. 9 & ¶0074 – Step 902 determine whether their GSEQs are smaller than or equal to the E –GSEQ, Step 904 If the encapsulating packet is not a placeholder .. the encapsulating packet is transmitted; NOTE – Packets with GSEQ smaller than E-GSEQ have the queue hold time already expired or are prior in GSEQ time value or value than the set E-GSEQ and are retrieved and transmitted or forwarded)
 and when the expiration time of the encapsulating packet is not expired, storing the encapsulating packet in the queue (Chan - FIG. 9 & ¶0074 - If there is no encapsulating packet with GSEQ that is smaller than or equal to the E -GSEQ, no encapsulating packet is retrieved from queue 601 and transmitted; NOTE: If GSEQ time value or value is larger that E-GSEQ of queue the packet is not retrieved and stored in queue)
wherein: the expiration time of the encapsulating packet sent in step (b) is determined further based on an expiration time of at least one earlier-received encapsulating packet received by the second network node earlier(Chan – See ¶0055(lines 1-5): Elements in queue 610 are used to store encapsulating packets, where the queue is utilized to sort encapsulating packets based upon an expected global sequence number (E-GSEQ) used to hold the GSEQ expected for the encapsulating packet arriving next; In FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; In FIG. 9 & ¶ 0074 (lines 23-26): E-GSEQ is updated to reflect the expected GSEQ of the next encapsulating packet that should be transmitted at step 906; NOTE: Expiry hold time based upon based upon EGSEQ > GSEQ, EGSEQ updated when packet with GSEQ < than EGSEQ found – Expiry of next packet based upon previous smallest GSEQ);
furthermore Versteeg discloses: and the at least one earlier-received encapsulating packet received by the second network node earlier and the encapsulating packet sent in step (b) have [[the ]] a same session identification (VerSteeg – See FIG. 5A-C & FIG. 6 & ¶0110 (lines 1-20): See Claim 1 above; NOTE: data packets associated with a flow or session are identified by 5-tuple flow identifier, and packets are classified by flow identifiers to be assigned to queues based upon flow identifier to queue mapping or packet queued in a queue including those received and queued earlier all share the same identifier).

Regarding Claim 4 (Previously Presented) Chan in view of Cohn and Versteeg teaches: The method of claim 3, 
furthermore Chan discloses: further comprising, at the second network node, adjusting the expiration time of the at least one earlier-received encapsulating packet received by the second network node earlier (Chan – See In FIG. 9 & ¶ 0074 (lines 23-26): E-GSEQ is updated to reflect the expected GSEQ of the next encapsulating packet that should be transmitted at step 906; NOTE: Expiry hold time based upon based upon EGSEQ > GSEQ, EGSEQ updated when packet with GSEQ < than EGSEQ found – Expiry of next packet based upon previous smallest GSEQ).

Regarding Claim 9 (Previously Amended) Chan in view of Cohn and Versteeg teaches: The method of claim 1,
furthermore Chan discloses:  further comprising, at the first network node, encapsulating a global sequence number in the encapsulating packet (In FIG. 2 & FIG. 3, & ¶0022 (lines 1-11): data field 203 includes packet Global sequence number (GSEQ) field 305, logical network connection sequence number (TSEQ) field 304, priority sequence number (PSEQ) field 303, other options field 302 and data field 301 together form the payload of an encapsulating packet; NOTE: GSEQ – Global Sequence in encapsulating packet).  

Regarding Claim 10 (Currently Amended) Chan in view of Cohn and Versteeg teaches: The method of claim 1,
furthermore Chan discloses: further comprising, at the [[first]] second network node, increasing the expiration time of the encapsulating packet (Chan – FIG. 8A & ¶0063 (lines 7-10) encapsulating packets with PSEQs that are smaller than or equal to the E -PSEQ of their corresponding priority levels are retrieved and transmitted at step 804; ¶0064 (lines 1-8) encapsulating packets are be transmitted according to the order of PSEQ of a priority level  without the use of GSEQ, therefore, it is possible that encapsulating packets with GSEQs higher than E -GSEQ are transmitted earlier than encapsulating packets with GSEQs lower than E –GSEQ; NOTE: when encapsulating packets are transmitted to the order of PSEQ or priority, GSEQs higher than E -GSEQ are transmitted earlier than encapsulating packets with GSEQs lower than E –GSEQ or packet hold time expiry for packets with lower GSEQ are increased to accommodate higher priority but higher GSEQ time value packets).

12.            Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cohn and Versteeg, further in view of Cheesman et. al (US-6680933-B1) referenced hereafter as “Cheesman”.
Regarding Claim 5 (Currently Amended), Chan in view of Cohn and Versteeg teaches: The method of claim 1, 
furthermore Chan discloses: wherein the time value is determined based on one of 
(i) a time the data packets arrived at the first network node (Chan – See In ¶0032 (lines 1-15): discloses GSEQ is set according to the chronology of packet arrival at sending device and sender and receiver are coordinate and are consistent about the scheme, and the same applies to PSEQ and TSEQ; NOTE: Scheme utilizes GSEQ based upon arrival at first node),  
furthermore Cohn discloses: and (ii) the time value is determined based on a time the data packets are to be sent by the first network node or upon being sent by the first network node (Cohn FIG. 2 &  Col 5 (line 29-32) - the source endpoint 106A generates a sequence number to accompany each data packet transmitted to the destination endpoint 106B as part of a network flow; NOTE: Sequence number generated by sender prior to transmittal).
Chan in view of Cohn and Versteeg does not appear to explicitly disclose or strongly suggest: further comprising, at the second network node, determining whether the queue is empty after receiving the encapsulating packet ;
Cheesman discloses: further comprising, at the second network node, determining whether the queue is empty after receiving the encapsulating packet (Cheesman – Col 7 (lines 1-30) an encapsulated PDU 60 with a connection identifier (Cl) and associated context arrives .. and a selection block 42 uses this context to determine into which of the queues 44-52 the PDU should be sent, and the priority scheduler 58 determines whether the CBR queue 52 or the WFQ scheduler 56 should be served, and the WFQ scheduler 56 is served whenever the CBR queue 52 is empty; NOTE determine queue is empty after receiving PDU); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan in view of Cohn and Versteeg with teachings of Cheesman, since it enables allow an amount of bandwidth to be guaranteed to a VPN, while service classes within the VPN could each be allocated a relative proportion of the guaranteed bandwidth (Cheesman – col 2 (lines 35-40)).

13.            Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cohn and Versteeg, further in view of Leong et. al (US-20110205912-A1) referenced hereafter as “Leong”.
Regarding Claim 7 (Original) Chan in view of Cohn and Versteeg teaches: The method of claim 1,
Chan in view of Cohn and Versteeg does not appear to explicitly disclose or strongly suggest: wherein the time value is recorded in microsecond precision or nanosecond precision.  
Leong discloses: wherein the time value is recorded in microsecond precision or nanosecond precision (Leong – See ¶0052 (lines 1-11) &  FIG. 7: illustrates a time stamp, a 64-bit time stamp having a time stamp format shown in FIG. 7, time stamp 701 has two fields 702 and 703. Field 702 is a 32-bit field containing the UTC time (to the second), while field 703 is a 32-bit field containing information indicating the number of nanoseconds since the UTC time added by a timestamp processor at a node to the packet; NOTE: time fields added to packet where field precision is measured in nanoseconds)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan in view of Cohn and Versteeg with teachings of Leong, since it enables direct time interpretation of the packet data field to be made since the value field is a specifically a time stamp (Leong -0051).

14.            Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cohn and Versteeg, further in view of Sung et. al (US-20160261504-A1) referenced hereafter as “Sung”.
Regarding Claim 8 (Original) Chan in view of Cohn and Versteeg teaches: The method of claim 1,
furthermore Chan discloses: wherein at least two of the plurality of connections have different latencies (Chan – See FIG. 5 & ¶0036 (lines 1-5):Discloses sending device with different priority queues 401, 402, 403 In ¶ 0040 (lines 1-5): At step 512, network device 105 a decision made to select logical network connection among logical network connections 421, 431 and 432 depending on configured policies; In ¶0046 (lines 1-5): network device 105 follows policies for selecting logical network connections where a logical network connection with lowest latency is used highest priority level packets; NOTE: Logical connection latency a consideration).  
Assuming arguendo that Chan in view of Cohn and Versteeg does not appear to explicitly disclose or strongly suggest: wherein at least two of the plurality of connections have different latencies
Sung discloses:  wherein at least two of the plurality of connections have different latencies (Sung – See FIG. 3 A & ¶0029 (line 1-16): discloses sending device transmitting evaluation packets to determine logical connection performance in time or latency where for packets 311a, 311b, and 311c processing unit determines that logical link 301 has the shortest transmit time performance or best latency and utilizes 301 to transmit; In FIG. 7 & ¶0081 (lines 1-8) Processing unit 201 determines to transmit evaluation packets 710a, 710b, 710c, 710d and 710e through the first, second, third, fourth and fifth logical connections respectively at about t-0. At about t-1, processing unit 201 determines performance of the five logical connections and selects the two logical connections with best performance, namely the first and third logical connections, NOTE: links 301 302 and 303 have different latency or alternately 701 and 703 at first instant have the best latency among five possible logical bonded/aggregated connections).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan in view of Cohn and Versteeg with teachings of Sung, since it enables aggregated connection for having a higher overall bandwidth while utilizing real time data to determine performance accurately and with relevance (Sung -0037, 0093).

15.            Claims 11, 12, 13, 14, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sung further in view of Cohn further in view of Versteeg.
Regarding Claim 11 (Currently Amended), Chan teaches: A system for transmitting and receiving data packets through a plurality of connections established between a first network node and a second network node (Chan – See FIG. 1 & ¶0018 (lines 5-27): Discloses system that includes network devices 105 & 103 communicating over aggregated connections 121a, 121b 120-a-c; In FIG. 1 &  ¶0083 (lines 1-8): Network device 103 and 105 can both act as a VPN Sender Device, since in receiving device in case of reverse direction data flow assumes the function of VPN Sender Device, where furthermore network device 103 and 105 are of identical design; NOTE: System transmitting and receiving, first network node 105, & second network node 103 via multiple logical connections that are aggregated) ,
 comprising: the first network node (Chan – See FIG. 1 & ¶0018 (lines 5-27): See above; In FIG. 1 &  ¶0083 (lines 1-8 ) See above; NOTE: first network node 105, & second network node 103); 
and the second network node, wherein the first network node is coupled to the second network node via the plurality of connections (Chan – See FIG. 1 & ¶0018 (lines 5-27): See above; NOTE: first network node 105, & second network node 103 connected via multiple aggregated logical connections); 
wherein: the plurality of connections are bonded to form a bonded connection (Chan – See FIG. 1 & ¶0018 (lines 5-27): See above; NOTE: System transmitting and receiving, first network node 105, & second network node 103 via multiple logical connections that are aggregated – Aggregated connections or connections are bonded together into a bonded connection); 
the first network node comprises: 
at least one first network interface (Chan – See FIG. 1 & ¶0018 (lines 5-27): network devices 105 & 103 communicating over aggregated connections 121a, 121b 120-a-c; In FIG. 10 & ¶ 0086 (lines 1-6): connector means 1006; NOTE: first network node 105, & second network node 103 connected to switches and internet 104 via interfaces to logical connection or connection means 1006); 
at least one first processing unit (Chan – See FIG. 10 & ¶ 0084 (lines 1-6): See 1002 processor and 1003 computer readable storage medium; NOTE: 1002 - processor); 
at least one first main memory (Chan – See FIG. 10 & ¶ 0084 (lines 1-6): See 1002 processor and 1003 computer readable storage medium; NOTE: 1003 – main memory); 
and at least one first storage storing program instructions executable by the at least one first processing unit and configured to cause the at least one first processing unit to perform (Chan - ¶0085 storage 1003 carrying instructions for processing unit to perform; ¶0106 discloses implementation of a separate memory unit or storage unit in the storage medium 1003):
a. encapsulating a data packet, a session sequence number of the data packet, and a time value of the data packet in an encapsulating packet (Chan – FIG. 1 & ¶0018 (lines 5-27): whereby network device 105 encapsulates the packet into one or more encapsulating packets, and then transmits the one or more encapsulating packets through Internet 104 using one of a plurality of logical network connections to network device 103; FIG. 2 & FIG. 3, & ¶0022 (lines 1-11): data field 203 includes an encapsulating packet is an encapsulating packet encapsulating a packet encapsulated in data field 301packet Global sequence number (GSEQ) field 305, logical network connection sequence number (TSEQ) field 304, priority sequence number (PSEQ) field 303, …; In ¶0032 (lines 1-15): discloses GSEQ is set according to the chronology of packet arrival at sending device and sender and receiver are coordinate and are consistent about the scheme, and the same applies to PSEQ and TSEQ; NOTE: first node 105 encapsulates packets including at least one data single packet to be sent to second  network node 103, and encapsulates the GSEQ, TSEQ, PSEQ where GSEQ is set according to a chronology of arrival at node 105 – GSEQ is a time value, PSEQ & TSEQ are Sequence numbers); and
b. sending the encapsulating packet to the second network node through the bonded connection (Chan – FIG. 1 & ¶0018 (lines 5-27) See above; In FIG. 5 & ¶ 0041: Step 514 device 105 transmits encapsulated packet to Device 103; NOTE: first node 105 encapsulates packets including at least one data single packet to be sent to network node 103); 
and the second network node comprises: 
at least one second network interface (Chan – See FIG. 1 & ¶0018 (lines 5-27): See above; In FIG. 10 & ¶ 0086 (lines 1-6): See connector means 1006; In ¶ 0096 (lines 1-3) VPN Receiver Device is identical in design to the VPN Sender Device and FIG. 10 also applies for a VPN Receiver Device; NOTE: first network node 105, & second network node 103 connected to switches and internet 104 via interfaces to logical connection or connection means 1006); 
at least one second processing unit (Chan – See FIG. 10 & ¶ 0084 (lines 1-6): See 1002 processor and 1003 computer readable storage medium; In ¶ 0096 (lines 1-3) VPN Receiver Device is identical in design to the VPN Sender Device and FIG. 10 also applies for a VPN Receiver Device; NOTE: 1002 - processor); 
at least one second main memory (Chan – See FIG. 10 & ¶ 0084 (lines 1-6): See 1002 processor and 1003 computer readable storage medium; In ¶ 0096 (lines 1-3) VPN Receiver Device is identical in design to the VPN Sender Device and FIG. 10 also applies for a VPN Receiver Device; NOTE: 1003 – main memory); 
at least one second storage storing program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform (Chan - ¶0085 storage 1003 carrying instructions for processing unit to perform; ¶0106 discloses implementation of a separate memory unit or storage unit in the storage medium 1003; FIG. 10 & ¶ 0096 (lines 1-3) VPN Receiver Device is identical in design to the VPN Sender Device): 
c. after receiving the encapsulating packet, storing the encapsulating packet in a queu(Chan – See FIG. 6 & ¶0050 (lines 1-6 ): discloses encapsulating packets transmitted by network device 105 and received by network device 103 through the Internet or inter-connected networks; In ¶0055(lines 1-5): Elements in queue 610 are used to store encapsulating packets, where the queue is utilized to sort encapsulating packets based upon an expected global sequence number (E-GSEQ) used to hold the GSEQ expected for the encapsulating packet arriving next; In FIG. 7 & Step 704 Storing Encapsulating packets in a queue; NOTE: receiving node 103 stores encapsulating packets in queue);
d. determining an expiration time of the encapsulating packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; NOTE: the Global or GSEQ of packet or Global order of time sequence of the packet is smaller than the expected – E-GSEQ, packet is retrieved  or an expiration of time to hold packet in queue based upon EGSEQ > GSEQ threshold); and 
e. when the expiration time of the encapsulating packet expires: 
i. dequeuing the encapsulating packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; FIG. 9: See Step 901, Step 902 – Yes condition, Step 904; NOTE: upon determining EGSEQ > GSEQ - expiration of time to hold packet in queue or time expired, and packet is retrieved from queue); and 
ii. forwarding the data packet according to destination of the data packet (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; FIG. 9: See Step 901, Step 902 – Yes condition, Step 904, Step 905; NOTE: upon determining EGSEQ > GSEQ - expiration of time to hold packet in queue or time expired, and packet is retrieved from queue, and transmitted and queue released).
wherein: the session sequence number of the data packet eanbles the data packet to be re-ordered (Chan FIG. 8A & ¶0063 ..If there is no encapsulating packet with PSEQ that is smaller than or equal to the E -PSEQ of its corresponding priority level, no encapsulating packet is retrieved from queue 601,  and alternately encapsulating packets with PSEQs that are smaller than or equal to the E -PSEQ of their corresponding priority levels are retrieved and transmitted at step 804; NOTE: packets received are sorted and transmitted from queue based upon PSEQ – priority sequence number)
Chan does not appear to explicitly disclose or strongly suggest: and at least one secondary storage storing program instructions executable by the at least one processing unit, 
Sung discloses:  and at least one secondary storage storing program instructions executable by the at least one processing unit (Sung – See FIG. 2 & ¶0026 (lines 1-7, 15-22): discloses a secondary storage 204 that stores program instructions for execution by processing unit 201; NOTE: secondary storage that can store instructions executed by processor), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with teachings of Sung, since it enables aggregated connection for having a higher overall bandwidth while utilizing real time data to determine performance accurately and with relevance (Sung -0037, 0093).
	While Chan in view of Sung discloses: A system for transmitting and receiving data packets through a plurality of connections established between a first network node and a second network node, 
comprising: 
the first network node; 
and the second network node, wherein the first network node is coupled to the second network node via the plurality of connections; 
wherein: the plurality of connections are bonded to form a bonded connection; 
the first network node comprises: 
at least one first network interface; 
at least one first processing unit; 
at least one first main memory; 
and at least one first secondary storage storing program instructions executable by the at least one first processing unit and configured to cause the at least one first processing unit to perform: 
a. encapsulating a data packet, a session sequence number of the data packet, and a time value of the data packet in an encapsulating packet; and 
b. sending the encapsulating packet to the second network node through the bonded connection; 
and the second network node comprises: 
at least one second network interface; 
at least one second processing unit; 
at least one second main memory; 
at least one second secondary storage storing program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform: 
c. after receiving the encapsulating packet, storing the encapsulating packet in a queu
e. when the expiration time of the encapsulating packet expires: 
I. dequeuing the encapsulating packet; and 
ii. forwarding the data packet according to a destination of the data packet; 
wherein:  the session sequence number of the data packet eanbles the data packet to be re-ordered;
Chan in view of Sung does not appear to explicitly disclose or strongly suggest: 
encapsulating a session identification of the data packet;
wherein: session sequence number eanbles data packet to be re-ordered per session;  
wherein: the queue is selected based on the session identification of the data packet; the session identification of the data packet identifies a session of the data packet; 
Chun in view of Sung in combination with Cohn and Versteeg discloses: 
encapsulating a session identification of the data packet;
wherein: session sequence number eanbles data packet to be re-ordered per session;  
wherein: the queue is selected based on the session identification of the data packet; the session identification of the data packet identifies a session of the data packet (See the rejection of Claim 1 which recites similar and parallel features to the above referenced features of claim 11.  The Cohn and Versteeg references, and rationale utilized to reject these features as noted in claim 1 apply similarly to this claim (Claim 11), and are combined or used in combination under 35 USC 103 with Chan and Sung to disclose the other features of this claim listed above).

Regarding Claim 12 (Currently Amended), Chan in view of Sung and Cohn and Versteeg teaches: The system of claim 11, 
furthermore Chan discloses: wherein the at least one second secondary storage unit further stores program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform determining whether the expiration time of the encapsulating packet is expired before the encapsulating packet is received (Chan - See the rejection of Claim 2 – Claim 2 recites similar and parallel features to Claim 12.  The rationale for the rejection of claim 2 (at the second node) applies similarly to claim 12)
and wherein the expiration time of the encapsulating packet is determined based on the time value (Chan – FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; NOTE: the Global or GSEQ of packet or Global order of time sequence of the packet is smaller than the expected – E-GSEQ or an expiration of time to hold packet in queue based upon EGSEQ > GSEQ threshold).  

Regarding Claim 13 (Currently Amended), Chan in view of Sung and Cohn and Versteeg teaches:  The system of claim 12, wherein the at least one second secondary storage unit further stores program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform (See Claim 11 - Chan in view of Sung and Cohn and Versteeg discloses features), 
furthermore Chan discloses: when the expiration time of the encapsulating packet is expired, forwarding the data packet and when the expiration time of the encapsulating packet is not expired, storing the encapsulating packet in the queue (Chan - See the rejection of Claim 3 – Claim 3 recites similar and parallel features to Claim 13.  The rationale for the rejection of claim 3 (at the second node) applies similarly to claim 13));
 and wherein: the expiration time of the encapsulating packet sent in step (b) is determined further based on an expiration time of at least one earlier-received encapsulating packet received by the second network node earlier (Chan – See ¶0055(lines 1-5): Elements in queue 610 are used to store encapsulating packets, where the queue is utilized to sort encapsulating packets based upon an expected global sequence number (E-GSEQ) used to hold the GSEQ expected for the encapsulating packet arriving next; In FIG. 9 & ¶0061 (lines 6-12): When the GSEQ is larger than E-GSEQ, the encapsulating packet is not retrieved, however If the GSEQ is smaller than or equal to E-GSEQ, the encapsulating packet is retrieved; In FIG. 9 & ¶ 0074 (lines 23-26): E-GSEQ is updated to reflect the expected GSEQ of the next encapsulating packet that should be transmitted at step 906; NOTE: Expiry hold time based upon based upon EGSEQ > GSEQ, EGSEQ updated when packet with GSEQ < than EGSEQ found – Expiry of next packet based upon previous smallest GSEQ);
furthermore Versteeg discloses and the at least one earlier-received encapsulating packet received by the second network node earlier and the encapsulating packet sent in step (b) have the same session identification (Versteeg - See the rejection of Claim 3 – Claim 3 recites similar and parallel features to Claim 13.  The rationale for the rejection of claim 3 (at the second node) applies similarly to claim 13).

Regarding Claim 14 (Currently Amended), Chan in view of Sung and Cohn and Versteeg teaches: The system of claim 13, wherein the at least one second secondary storage unit further stores program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform (See Claim 13 above - Claim 11 - Chan in view of Sung and Cohn and Versteeg discloses features)
furthermore Chan discloses:  configured to cause the at least one second processing unit to perform adjusting the expiration time of the at least one earlier-received encapsulating packet received by the second network node earlier (Chan - See the rejection of Claim 4 – Claim 4 recites similar and parallel features to Claim 14.  The rationale for the rejection of claim 4 (at the second node) applies similarly to claim 14).

Regarding Claim 18 (Original) Chan in view of Sung and Cohn and Versteeg teaches:  The system of claim 11, 
furthermore Chan discloses: wherein at least two of the plurality of connections have different latencies (Chan – See FIG. 5 & ¶0036 (lines 1-5):Discloses sending device with different priority queues 401, 402, 403 In ¶ 0040 (lines 1-5): At step 512, network device 105 a decision made to select logical network connection among logical network connections 421, 431 and 432 depending on configured policies; In ¶0046 (lines 1-5): network device 105 follows policies for selecting logical network connections where a logical network connection with lowest latency is used highest priority level packets; NOTE: Logical connection latency a consideration).  
furthermore Sung discloses: wherein at least two of the plurality of connections have different latencies (Sung – See FIG. 3 A & ¶0029 (line 1-16): discloses sending device transmitting evaluation packets to determine logical connection performance in time or latency where for packets 311a, 311b, and 311c processing unit determines that logical link 301 has the shortest transmit time performance or best latency and utilizes 301 to transmit; In FIG. 7 & ¶0081 (lines 1-8) Processing unit 201 determines to transmit evaluation packets 710a, 710b, 710c, 710d and 710e through the first, second, third, fourth and fifth logical connections respectively at about t-0. At about t-1, processing unit 201 determines performance of the five logical connections and selects the two logical connections with best performance, namely the first and third logical connections, NOTE: links 301 302 and 303 have different latency or alternately 701 and 703 at first instant have the best latency among five possible logical bonded/aggregated connections)

Regarding Claim 19 (Currently Amended) Chan in view of Sung and Cohn and Versteeg teaches:   The system of claim 11, wherein the at least one first secondary storage unit further stores program instructions executable by the at least one first processing unit (See Claim 11 - Chan in view of Sung and Cohn and Versteeg discloses features)
furthermore Chan discloses: and configured to cause the at least one first processing unit to perform encapsulating a global sequence number in the a respective encapsulating packet (Chan –¶0106 discloses implementation of a separate memory unit or storage unit in the storage medium 1003; In FIG. 2 & FIG. 3, & ¶0022 (lines 1-11): data field 203 includes packet Global sequence number (GSEQ) field 305, logical network connection sequence number (TSEQ) field 304, priority sequence number (PSEQ) field 303, other options field 302 and data field 301 together form the payload of an encapsulating packet; NOTE: GSEQ – Global Sequence in encapsulating packet).  

Regarding Claim 20 (Currently Amended) Chan in view of Sung and Cohn and Versteeg teaches: The system of claim 11, wherein the at least one second [[first]] secondary storage further stores program instructions executable by the at least one [[first]] second processing unit (See Claim 11 - Chan in view of Sung and Cohn and Versteeg discloses features)
furthermore Chan discloses: and configured to cause the at least one [[first]] second processing unit to performincreasing the expiration time of the encapsulating packet (Chan - See the rejection of Claim 10 – Claim 10 recites similar and parallel features to Claim 20.  The rationale for the rejection of claim 10 (at the second node) applies similarly to claim 20).  

16.            Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sung and Cohn and Versteeg, further in view of Cheesman et. al (US-6680933-B1) referenced hereafter as “Cheesman”.
Regarding Claim 15 (Currently Amended)  Chan in view of Sung and Cohn and Versteeg teaches: The system of claim 11, wherein the at least one second secondary storage unit further stores program instructions executable by the at least one second processing unit and configured to cause the at least one second processing unit to perform (See Claim 11 - Chan in view of Sung and Cohn and Versteeg discloses features)
furthermore Chan discloses: wherein the time value is determined based on one of (i) a time the data packets arrived at the first network node (Chan – See In ¶0032 (lines 1-15): discloses GSEQ is set according to the chronology of packet arrival at sending device and sender and receiver are coordinate and are consistent about the scheme, and the same applies to PSEQ and TSEQ; NOTE: Scheme utilizes GSEQ based upon arrival at first node).
furthermore Cohn discloses:  and (ii) the time value is determined based on a time the data packets are to be sent by the first network node or upon being sent by the first network node (Cohn - See the rejection of Claim5 – Claim 5 recites similar and parallel features to Claim 15.  The rationale for the rejection of claim 5 (at the second node) applies similarly to claim 15).  
Chan in view of Sung and Cohn and Versteeg does not appear to explicitly disclose or strongly suggest: determining whether the queue is empty after receiving the encapsulating packet; 
Cheesman discloses: determining whether the queue is empty after receiving the encapsulating packet(Cheesman - See the rejection of Claim5 – Claim 5 recites similar and parallel features to Claim 15.  The rationale for the rejection of claim 5 (at the second node) applies similarly to claim 15)

17.            Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sung and Cohn and Versteeg, further in view of Leong.
Regarding Claim 17 (Original) Chan in view of Sung and Cohn and Versteeg teaches:  The system of claim 11, 
Chan in view of Sung and Cohn and Versteeg does not appear to explicitly disclose or strongly suggest: wherein the time value is recorded in microsecond precision or nanosecond precision.
Leong discloses: wherein the time value is recorded in microsecond precision or nanosecond precision (Leong – See ¶0052 (lines 1-11) &  FIG. 7: illustrates a time stamp, a 64-bit time stamp having a time stamp format shown in FIG. 7, time stamp 701 has two fields 702 and 703. Field 702 is a 32-bit field containing the UTC time (to the second), while field 703 is a 32-bit field containing information indicating the number of nanoseconds since the UTC time added by a timestamp processor at a node to the packet; NOTE: time fields added to packet where field precision is measured in nanoseconds)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan in view of Sung and Cohn and Versteeg with teachings of Leong, since it enables direct time interpretation of the packet data field to be made since the value field is a specifically a time stamp (Leong -0051).

Allowable Subject Matter
18.	Claims 6, 16 is objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2)	that all independent claims are amended with similar features and the amendments are submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6 (Currently Amended), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein: when the queue is empty, the expiration time of the encapsulating packet is determined based on a buffer period; and when the queue is not empty, the expiration time of the encapsulating packet is based on time differences of a time value of the encapsulating packet and a time value of at least one currently-stored encapsulating packet

Regarding Claim 16 (Currently Amended), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein: when the queue is empty, the expiration time of the encapsulating packet is determined based on a buffer period; and when the queue is not empty, the expiration time of the encapsulating packet is based on time differences of a time value of the encapsulating packet and a time value of at least one currently-stored encapsulating packet”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414

May 19, 2021.




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414